

117 HR 3460 IH: State Antitrust Enforcement Venue Act of 2021
U.S. House of Representatives
2021-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3460IN THE HOUSE OF REPRESENTATIVESMay 21, 2021Mr. Buck (for himself, Mr. Owens, Mr. Cicilline, and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28 of the United States Code to prevent the transfer of actions arising under the antitrust laws in which a State is a complainant.1.Short titleThis Act may be cited as the State Antitrust Enforcement Venue Act of 2021.2.AmendmentsSection 1407 of title 28 of the United States Code is amended—(1)in subsection (g) by inserting or a State after United States, and(2)by striking subsection (h).3.Effective dateThis Act and the amendments made by this Act, shall take effect on June 1, 2021.